Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Mangiante et al. VR is on the Edge: How to Deliver 360° Videos in Mobile Networks, as cited in an PTO-892, teaches page 33 col. 2 5 Preliminary Evaluation, “The µCloud FOV enhancement is connected to both the MEC node and the EPC to enable two different scenarios (long-dashed and dotted path in Figure 5): FOV rendering hosted at the edge of the network and FOV rendering hosted in the core of the network. We can simulate different network segments’ conditions (e.g. MEC location, EPC location, the public internet) using impairment nodes. The central cloud is connected to an Eyesir 360° 4K source camera and hosts a media streaming server. The red path represents the scenario where the full 360° video is delivered to the end user.”

Rivlin et al. (US Patent No. 9462423)  as cited in an IDS, teaches, “A system and method for determining the location of a mobile device is provided. Such a method includes receiving an interior map, determining a first location to be an absolute location of a mobile communication device, locating the absolute location at a first position on the interior map, relocating the mobile communication device to a second location, estimating the second location of the mobile communication device based on an output of one or more sensors and modifying, using a computer-based system, the estimated second location based on a comparison of the estimated second location to the interior map.”
The cited prior art of record doesn’t explicitly disclose:

storing, in memory of the mobile device,
each current position and a plurality of previous positions of the mobile device in the physical environment in association with the detected signal quality; 

generating, in a processor of the mobile device, the virtual path graphic by linking the current positions and the plurality of previous positions of the mobile device
in the physical environment; 

overlaying, in the processor of the mobile deice, the virtual path graphic onto
the live rendering of the physical environment, the virtual path graphic including at least an indicator of the signal quality of each access point to which the mobile device is connected at respective current and previous positions.


Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616